

Exhibit 10.7


FORM OF WARRANT


NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
EXERCISABLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.


MILLENNIUM CELL INC.


WARRANT


Warrant No. __                        
Date of Issuance: ______ __, 200_


Millennium Cell Inc., a Delaware corporation (the “Company”), hereby certifies
that, for value received, The Dow Chemical Company or its registered assigns
(the “Holder”), is entitled to purchase from the Company up to a total of
[INSERT THE PRODUCT OF (I) NUMBER OF SHARES OF COMMON STOCK INTO WHICH THE
SHARES OF SERIES B PURCHASED SIMULTANEOUSLY WITH ISSUANCE OF THE WARRANT ARE
THEN CONVERTIBLE AND (II) .25] shares of common stock, $0.001 par value per
share (the “Common Stock”), of the Company (each such share, a “Warrant Share”
and all such shares, the “Warrant Shares”) at an exercise price (the “Exercise
Price”) per Warrant Share equal to $[INSERT THE PRODUCT OF (I) 1.2 AND (II) THE
VWAP OF THE COMMON STOCK FOR THE 30-TRADING DAY PERIOD IMMEDIATELY PRECEDING THE
DATE OF ISSUANCE], at any time and from time to time from and after the six (6)
month anniversary of the Date of Issuance (the “Target Date”) and through and
including the five (5) year anniversary of the Date of Issuance (the “Expiration
Date”), and subject to the following terms and conditions:
 
1.  Definitions. In addition to the terms defined elsewhere in this Warrant,
capitalized terms that are not otherwise defined herein shall have the meanings
given to such terms in the Stock Purchase Agreement dated on or about ______ __,
2005, between the Company and the original Holder (the “Purchase Agreement”).
 
2.  Registration of Warrant. The Company shall register this Warrant, upon
records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time. The
Company may treat the registered Holder as the absolute owner hereof for the
purpose of any exercise hereof or any distribution to the Holder, and for all
other purposes, absent actual notice to the contrary.
 



--------------------------------------------------------------------------------



3.  Registration of Transfers. The Company shall register the transfer of any
portion of this Warrant in the Warrant Register, upon surrender of this Warrant
accompanied by a written instrument of transfer duly executed by the Holder or
by the duly appointed legal representative or attorney thereof, to the Company
at its address specified herein. Upon any such registration or transfer, a new
warrant to purchase Common Stock, in substantially the form of this Warrant (any
such new warrant, a “New Warrant”), evidencing the portion of this Warrant so
transferred shall be issued to the transferee and a New Warrant evidencing the
remaining portion of this Warrant not so transferred, if any, shall be issued to
the transferring Holder. The acceptance of the New Warrant by the transferee
thereof shall be deemed the acceptance by such transferee of all of the rights
and obligations of a holder of a Warrant.
 
4.  Exercise and Duration. Subject to the provisions of Section 6, this Warrant
shall be exercisable by the registered Holder at any time and from time to time
on or after the Target Date to and including the Expiration Date (the “Exercise
Period”). At 11:59 p.m., New York City time on the Expiration Date, the portion
of this Warrant available for exercise and not exercised prior thereto shall be
and become void without the necessity of any further action by the Company and
of no value.
 
5.  Required Exercise. At any time during the Exercise Period, as long as the
Common Stock is publicly traded on a Trading Market the Company may elect, by
written notice to Holder, to require the Holder to exercise all or any portion
of the Warrant, if, for the thirty (30)-trading day period immediately preceding
the date of such election the Common Stock (i) has an average daily trading
volume which exceeds the product of (x) the average daily trading volume for
Common Stock during calendar years 2003 and 2004 multiplied by (y) fifteen (15),
and (ii) has a VWAP which is at least four (4) times greater than the Exercise
Price; provided, however, that upon such election by the Company, the Holder
will have the right to immediately sell or otherwise transfer this Warrant to a
third party who will then be required to exercise this Warrant in accordance
with the Company’s election under this Section 5; provided further, however,
that if, within ten (10) Business Days after the Company’s election, (i) the
Holder has not exercised this Warrant, or (ii) the Holder has not sold or
otherwise transferred this Warrant to a third party, or if sold or otherwise
transferred, such third party has not exercised this Warrant, then this Warrant
shall immediately terminate and be of no force and effect without any action on
the part of the Company, the Holder or such third party.
 
6.  Delivery of Warrant Shares.
 
(a)  Upon delivery of: (i) the Notice of Exercise attached hereto as Exhibit A
to the Company at its address for notice set forth in Section 14, (ii) this
Warrant, and (iii) the Exercise Price multiplied by the number of Warrant Shares
that the Holder intends to purchase hereunder (the “Aggregate Exercise Price”),
the Company shall promptly (but in no event later than ten (10) Business Days
after the Date of Exercise (as defined herein)) issue and deliver to the Holder,
a certificate for the Warrant Shares issuable upon such exercise bearing only
the restrictive legends required by the Purchase Agreement. The Company shall,
upon request of the Holder and subsequent to the date on which a registration
statement covering the resale of the Warrant Shares has been declared effective
by the Securities and Exchange Commission, use its reasonable commercial efforts
to deliver Warrant Shares hereunder electronically through the Depository Trust
Corporation or another established clearing corporation performing similar
functions, if available, provided, that, the Company may, but will not be
required to change its transfer agent if its current transfer agent cannot
deliver Warrant Shares electronically through the Depository Trust Corporation.
 



--------------------------------------------------------------------------------



A “Date of Exercise” means the date on which the Holder shall have delivered to
the Company (i) the Notice of Exercise, appropriately completed and duly signed,
(ii) this Warrant and (iii) the Aggregate Exercise Price.
 
(b)  If by the tenth (10th) Business Day after a Date of Exercise the Company
fails to deliver the required number of Warrant Shares in the manner required
pursuant to Section 6(a), then the Holder will have the right to rescind such
exercise.
 
(c)  The Company's obligations to issue and deliver Warrant Shares in accordance
with the terms hereof are absolute and unconditional, irrespective of any action
or inaction by the Holder to enforce the same, any waiver or consent with
respect to any provision hereof, the recovery of any judgment against any Person
or any action to enforce the same, or any setoff, counterclaim, recoupment,
limitation or termination, or any breach or alleged breach by the Holder or any
other Person of any obligation to the Company or any violation or alleged
violation of law by the Holder or any other Person. Nothing herein shall limit a
Holder's right to pursue any other remedies available to it hereunder, at law or
in equity including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company's failure to timely deliver
certificates representing shares of Common Stock upon exercise of the Warrant as
required pursuant to the terms hereof.
 
7.  Charges, Taxes and Expenses. Issuance and delivery of certificates for
shares of Common Stock upon exercise of this Warrant shall be made without
charge to the Holder for any issue or transfer tax, withholding tax, transfer
agent fee or other incidental tax or expense in respect of the issuance of such
certificates, all of which taxes and expenses shall be paid by the Company.
 
8.  Replacement of Warrant. If this Warrant is mutilated, lost, stolen or
destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation hereof, or in lieu of and substitution
for this Warrant, a New Warrant, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and customary and
reasonable indemnity, if requested. Applicants for a New Warrant under such
circumstances shall also comply with such other reasonable regulations and
procedures and pay such other reasonable third-party costs as the Company may
prescribe.
 
9.  Reservation of Warrant Shares. The Company covenants that it will at all
times reserve and keep available out of the aggregate of its authorized but
unissued and otherwise unreserved Common Stock, solely for the purpose of
enabling it to issue Warrant Shares upon exercise of this Warrant as herein
provided, the number of Warrant Shares which are then issuable and deliverable
upon the exercise of this Warrant in its entirety; and if at any time the number
of authorized but unissued shares of Common Stock would be insufficient to
effect the exercise of the entire Warrant, the Company shall take such corporate
action prior to taking any action that would result in any such insufficiency as
may, in the opinion of its counsel, be necessary to increase its authorized but
unissued shares of Common Stock to such number of shares as shall be sufficient
for such purpose. 
 



--------------------------------------------------------------------------------



10.  Character of Warrant Shares. The Company covenants that all Warrant Shares,
upon issuance and the payment of the applicable Exercise Price in accordance
with the terms hereof, shall be duly and validly authorized, issued and fully
paid and nonassessable.
 
11.  Certain Adjustments. The Exercise Price and number of Warrant Shares
issuable upon exercise of this Warrant are subject to adjustment from time to
time as set forth in this Section 11.
 
(a)  Stock Dividends and Splits. If the Company, at any time while this Warrant
is outstanding, either (i) pays a stock dividend on its Common Stock or
otherwise makes a distribution on any class of capital stock that is payable in
shares of Common Stock or (ii) subdivides outstanding shares of Common Stock
into a larger number of shares, then in each such case (A) the Exercise Price
shall be proportionately decreased by multiplying the Exercise Price in effect
immediately before such event by a fraction of which the numerator shall be the
number of shares of Common Stock outstanding immediately before such event and
of which the denominator shall be the number of shares of Common Stock
outstanding immediately after such event and (B) the number of Warrant Shares
issuable upon exercise of this Warrant shall be proportionately increased by
multiplying the number of Warrant Shares issuable upon exercise of this Warrant
immediately before such event by a fraction of which the numerator shall be the
number of shares of Common Stock outstanding immediately after such event and of
which the denominator shall be the number of shares of Common Stock outstanding
immediately before such event.
 
(b)  Combinations. If the Company, at any time while this Warrant is
outstanding, combines outstanding shares of Common Stock into a smaller number
of shares, then in such case (A) the Exercise Price shall be proportionately
increased by multiplying the Exercise Price in effect immediately before such
event by a fraction of which the numerator shall be the number of shares of
Common Stock outstanding immediately before such event and of which the
denominator shall be the number of shares of Common Stock outstanding
immediately after such event and (B) the number of Warrant Shares issuable upon
exercise of this Warrant shall be proportionately decreased by multiplying the
number of Warrant Shares issuable upon exercise of this Warrant immediately
before such event by a fraction of which the numerator shall be the number of
shares of Common Stock outstanding immediately after such event and of which the
denominator shall be the number of shares of Common Stock outstanding
immediately before such event.
 
(c)  Fundamental Transactions. If, at any time while this Warrant is
outstanding: (i) the Company effects any merger or consolidation of the Company
with or into another Person, (ii) the Company effects any sale of all or
substantially all of its assets in one or a series of related transactions,
(iii) any tender offer or exchange offer (whether by the Company or another
Person) is completed pursuant to which holders of Common Stock are permitted to
tender or exchange their shares for other securities, cash or property, or (iv)
the Company effects any
 



--------------------------------------------------------------------------------



reclassification of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property (in any such case, a “Fundamental Transaction”),
then the Holder shall have the right thereafter to receive, upon exercise of
this Warrant, the same amount and kind of securities, cash or property as it
would have been entitled to receive upon the occurrence of such Fundamental
Transaction if it had been, immediately prior to such Fundamental Transaction,
the holder of the number of Warrant Shares then issuable upon exercise in full
of this Warrant (the “Alternate Consideration”). For purposes of any such
exercise, the determination of the Exercise Price shall be appropriately
adjusted to apply to such Alternate Consideration based on the amount of
Alternate Consideration issuable in respect of one share of Common Stock in such
Fundamental Transaction, and the Company shall apportion the Exercise Price
among the Alternate Consideration in a reasonable manner reflecting the relative
value of any different components of the Alternate Consideration. If holders of
Common Stock are given any choice as to the securities, cash or property to be
received in a Fundamental Transaction, then the Holder shall be given the same
choice as to the Alternate Consideration it receives upon any exercise of this
Warrant following such Fundamental Transaction. At the Holder’s option and
request, any successor to the Company or surviving entity in such Fundamental
Transaction shall, either (i) issue to the Holder a new warrant substantially in
the form of this Warrant and consistent with the foregoing provisions and
evidencing the Holder's right to purchase the Alternate Consideration for the
aggregate Exercise Price upon exercise thereof, or (ii) purchase the Warrant
from the Holder for a purchase price, payable in cash within ten (10) trading
days after such request (or, if later, on the effective date of the Fundamental
Transaction), equal to the Black Scholes value of the remaining unexercised
portion of this Warrant on the date of the Fundamental Transaction as well as
assumptions reasonably mutually acceptable to the Company and the Holder,
provided that for purposes of such calculation, the market price of the Common
Stock shall be the closing bid price of the Common Stock on the trading day
immediately preceding the public announcement of the Fundamental Transaction and
the volatility factor shall be determined by reference to the 12 month average
industry volatility measures. The terms of any agreement pursuant to which a
Fundamental Transaction is effected shall include terms requiring any such
successor or surviving entity to comply with the provisions of this paragraph
(c) and insuring that this Warrant (or any such replacement security) will be
similarly adjusted upon any subsequent transaction analogous to a Fundamental
Transaction.
 
12. Payment of Exercise Price. The Holder shall pay the Exercise Price by check
or a wire transfer of immediately available funds.
 
13. No Fractional Shares. No fractional shares of Warrant Shares will be issued
in connection with any exercise of this Warrant. In lieu of any fractional
shares which would, otherwise be issuable, the Company shall pay cash equal to
the product of such fraction multiplied by the VWAP of the Common Stock for the
thirty (30)-trading day period immediately preceding the Date of Exercise.
 
14. Notices. Any and all notices or other communications or deliveries hereunder
(including without limitation any Exercise Notice) shall be in writing and shall
be deemed given and effective on the earliest of (i) the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
number specified in this Section 14 prior to 6:30 p.m. (New York City time) on a
Business Day, (ii) the next Business Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified in this Section 14 on a day that is not a Business Day or later than
6:30 p.m. (New York City time) on any Business Day, (iii) the Business Day
following the date of mailing, if sent by nationally recognized overnight
courier service, or (iv) upon actual receipt by the party to whom such notice
is required to be given. The addresses for such communications shall be: (i) if
to the Company, to Millennium Cell Inc., 1 Industrial Way West, Eatontown, New
Jersey, 07724, Facsimile No.: (732) 542-4010, Attn: Chief Financial Officer, or
(ii) if to the Holder, to the address or facsimile number appearing on the
Warrant Register or such other address or facsimile number as the Holder may
provide to the Company in accordance with this Section 14.
 



--------------------------------------------------------------------------------



15.Warrant Agent. The Company shall serve as warrant agent under this Warrant.
Upon thirty (30) days' notice to the Holder, the Company may appoint a new
warrant agent. Any corporation into which the Company or any new warrant agent
may be merged or any corporation resulting from any consolidation to which the
Company or any new warrant agent shall be a party or any corporation to which
the Company or any new warrant agent transfers substantially all of its
corporate trust or shareholders services business shall be a successor warrant
agent under this Warrant without any further act. Any such successor warrant
agent shall promptly cause notice of its succession as warrant agent to be
mailed (by first class mail, postage prepaid) to the Holder at the Holder's last
address as shown on the Warrant Register.
 
16. Miscellaneous.
 
(a)  This Warrant shall be binding on and inure to the benefit of the parties
hereto and their respective successors and assigns. Subject to the preceding
sentence, nothing in this Warrant shall be construed to give to any Person other
than the Company and the Holder any legal or equitable right, remedy or cause of
action under this Warrant. This Warrant may be amended only in writing signed by
the Company and the Holder and their successors and assigns.
 
(b)  All questions concerning the construction, validity, enforcement and
interpretation of this Warrant shall be governed by and construed and enforced
in accordance with the internal laws of the State of Delaware, without regard to
the principles of conflicts of law thereof. Each party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Warrant (whether brought against a party
hereto or its respective affiliates, directors, officers, shareholders,
employees or agents) shall be commenced in the state and federal courts sitting
in Delaware . Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the Delaware for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of this Warrant), and hereby irrevocably waives, and agrees not
to assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is improper. Each party hereto hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Warrant and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law. Each party hereto (including its affiliates,
agents, officers, directors and employees) hereby irrevocably waives, to the
fullest extent permitted by applicable law, any and all right to trial by jury
in any legal proceeding arising out of or relating to this Warrant or the
transactions contemplated hereby.
 



--------------------------------------------------------------------------------



(c)  The headings herein are for convenience only, do not constitute a part of
this Warrant and shall not be deemed to limit or affect any of the provisions
hereof.
 
(d)  In case any one or more of the provisions of this Warrant shall be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Warrant shall not in any way be affected
or impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.
 
[remainder of page intentionally left blank, signature page follows]





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.
 


MILLENNIUM CELL INC.




_________________________
Name:    
Title:








--------------------------------------------------------------------------------




EXHIBIT A


FORM OF NOTICE OF EXERCISE


Millennium Cell Inc.
1 Industrial Way West
Eatontown, New Jersey 07724
Attention:  Chief Financial Officer


1. The undersigned hereby elects to purchase, pursuant to the provisions of that
certain Warrant No. __ dated as of _________ ___, 200_, issued by Millennium
Cell Inc. (the “Company”) and held by the undersigned (the “Warrant”),
                        shares of Common Stock, by exercise of the Warrant with
respect to that number of Warrant Shares. Capitalized terms used but not defined
in this Notice of Exercise shall have the meanings given such terms in the
Warrant.
 
2. The exercise of the Warrant is pursuant to Section 12 of the Warrant, and
payment, in cash or by check, of the aggregate Purchase Price under such Warrant
with respect to the number of Warrant Shares set forth in Section 1 of this
Notice of Exercise, accompanies this Notice of Exercise.
 
3. Please issue a certificate or certificates representing said shares of Common
Stock in the name of the undersigned or in such other name as is specified
below:
 
_______________________________________
(Name)
_______________________________________
(Address)
_______________________________________


_______________________________________


Dated:             
[HOLDER]


Signature:          


Address:           
                   
                               